Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4, 5, 7-13 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest the following elements of independent claims 4, 5 and 7:

Claim 4
sets the provisional reliability related to a pair of recognized objects of the travel road boundary line and the roadside object to a value that is lower than a predetermined value when the travel road boundary line is positioned further towards an outer side than the roadside object

Claim 5
sets the provisional reliability related to a pair of recognized objects of the travel road boundary line and the roadside object when the travel road boundary line is positioned further towards an outer side than the roadside object to a value that is lower than a value when the travel road boundary line is positioned further towards an inner side than the roadside object is

Claim 7
when the first recognized object reaches farther than the second recognized object, the provisional reliability calculating unit extrapolates the second recognized object to a distance equal to a distance reached by the first recognized object using an approximate curve of the second recognized object

For example: per the analysis of cancelled claim 1 (now incorporated into claims 4, 5 and 7, Taguchi (US 2016/0327948) and Tsukizawa (US 2009/0304232) in combination disclose all the incorporated limitations.  However, they do not disclose nor suggest the claim elements recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 11, 2021